Title: To Thomas Jefferson from Anonymous, on or before 18 April 1803
From: Anonymous
To: Jefferson, Thomas


          
            Great Sir
                     
            
                        on or before 18 Apr. 1803
                     
          
          Supposing the Muse requested to be informed, of the Presidents Birth day—Would She not justly be Spurned at, for obtruding Herself—On the other hand, the muse will be concious she merited such treatment, And will not dare to think hard—but still, While you protect her Liberty, will determine to be greatfull—application was made at the office of the aurora for the above, and a very polite promise recived, last november, but no information—the personage left their adress at that office—
         